DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-27, 29-36, 39-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11044198 B1 (hereinafter ‘198). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 21 of Instant Application
Claim 1 of ‘198
A computer-implemented system for managing incoming requests and data package assignments, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions for: generating a plurality of data packages comprising one or more products from a combination of orders; receiving an assignment request from a user device of a fulfillment center picker; adding a priority parameter to the assignment request based on detecting that the assignment request corresponds to a previously failed request; assigning one or more data packages to the assignment request in response to the one or more data packages being associated with a product physical location matching a physical location of the user device; transmitting the one or more data packages to the user device; and transmitting an error code indicating a delay after which the user device may resubmit the assignment request.
A computer-implemented system for managing incoming requests and data package assignments, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions for: generating a plurality of data packages based on a combination of data elements, each data package comprising one or more products from a combination of orders, the products being selected for efficient picking from a fulfillment center; adding the plurality of data packages to a data package pool configured to store available data packages for assignment; receiving an assignment request from a user device of a fulfillment center picker in communication with a management server; adding a priority parameter to the assignment request in response to detecting that the assignment request is a second assignment request generated in response to a previously failed request; adding the assignment request to a request pool configured to queue a plurality of assignment requests, wherein generating the plurality of data packages and receiving the assignment request occur asynchronously; retrieving a first group of one or more data packages from the data package pool; retrieving a second group of one or more assignment requests from the request pool, wherein assignment requests having the priority parameter are retrieved before assignment requests without the priority parameter; assigning the one or more data packages of the first group to an assignment request of the second group in response to the one or more data packages being associated with a first physical location matching a second physical location of a user device that sent the assignment request; and transmitting the one or more assignment requests to corresponding user devices with the assigned data packages; wherein the instructions further comprise: transmitting an error code with a subset of the one or more assignment requests, wherein the error code indicates a value corresponding to a delay after which a corresponding user device may resubmit a second assignment request.


Claims 23-24, 26, 31, 33-34 rejected based on claim 1 of ‘198.
Claims 22, 32 rejected based on claim 2 of ‘198.
Claim 25, 35-36 rejected based on claim 5 of ‘198, Examiner noting that claim 5 depends on claim 1 and claim 1 teaches a second assignment request thus plurality of assignment request are received. Claim 36 features are contained in claim 1 of ‘198.
Claim 27 rejected based on claim 6 of ‘198.
Claim 29, 39 rejected based on claim 7 of ‘198.
Claim 30, 40 rejected based on claim 8 of ‘198.

Claim 28, 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11044198 B1 (hereinafter ‘198) in view of Phaal US 6055564.
Regarding claim 28, Claim 1 of ‘198 teaches assignment requests being resubmitted but not determining previous requests as claimed however Phaal teaches wherein the instructions further comprise: looking up whether metadata of an assignment request contains identifying information corresponding to a client device in a record of previous assignment requests [Column 7, ll 15-31, client again requests server, check if cookie is present in request corresponding to a deferred message, cookie considered metadata corresponding to key assigned to client system].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response to the request to include a step of identifying specific metadata to identify a resubmission as in Phaal. It would have been obvious to include the step to identify re-submitted messages using metadata as in Phaal who teaches this allows for identifying a deferred message and give the message priority handling column 7 ll 15-31.

Claim 38 rejected in the same way as claim 28 in view of Phaal.

Claim 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 5 of U.S. Patent No. 11044198 B1 (hereinafter ‘198) in view of Ehrman et al. (“Ehrman”) (US 20090099898 A1).

Regarding claim 37, claim 1 and claim 6 of ‘198 teaches wherein the subset of the one or more assignment requests was not assigned a data package. These claims do not teach this combined with all of the features of Instant Application claim 35 on which claim 37 depends. Claim 1 of ‘198 teaches the feature in claim 35 of receiving multiple assignment requests as claim 1 teaches at least a second assignment request but does not teach FIFO however Ehrman teaches assigning one or more data packages to assignment request in a first-in-first-out operation [Ehrman ¶0243-250 oldest requests queued are given priority thus considered a first in and first out operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim of ‘198 by having both the FIFO operation and the feature of not assigning a data package when there is an error. Claim 1 and claim 6 already teaches not assigning a data package but not combined with a FIFO operation however it would have been obvious to configure the queue as a FIFO as in Ehrman who teaches this allows for older requests to be handled before newer ones ¶0243 making this an obvious combination of prior art elements according to known techniques in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21-24, 29-34, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (“Liang”) (US 20210233013 A1) in view of Phaal US 6055564.

Regarding claim 21, Liang teaches:
A computer-implemented system for managing incoming requests and data package assignments [¶0039-46, ¶0083-84, Figure 5], the system comprising: 
a memory storing instructions [Figure 5]; and at least one processor [Figure 5] configured to execute the instructions for: 
generating a plurality of data packages comprising one or more products from a combination of orders [¶0039-41 and further ¶0061, claimed data packages mapped to the taught “order of a single articles picking point of the AGV” generated, each comprising “items belonging to different orders which locate at the same articles picking point, may be combined, thus an order of a single articles picking point which includes articles desired by multiple orders is formed” thus combination of orders and products, and multiple picking points may be generated ¶0058-61 according to multiple AGVs]; receiving an assignment request from a user device of a fulfillment center picker [¶0053-54, ¶0076, workers send task refresh requests considered assignment requests within storage environment ¶0091-92, ¶0037, Figure 8 to update location and be assigned a picking point]; assigning one or more data packages to the assignment request in response to the one or more data packages being associated with a product physical location matching a physical location of the user device [¶0066, match order of a single articles picking point to a picker, based on location of pickers, ¶0045-47 wherein based on location includes choosing the nearest picker thus considered in the same location i.e. same location as the environment where the articles are located, see ¶0091-92 Figure 8 shows that a selected picker is in the vicinity i.e. same location, the overall location of Figure 8 considered to mean the same location as the data packages as the pickers can walk to different points]; transmitting the one or more data packages to the user device [¶0049 order sent to pickers, ¶0066].
Liang teaches receiving requests but does not teach adding a priority parameter.
Phaal teaches adding a priority parameter to the assignment request in response to detecting that the assignment request is a second assignment request generated in response to a previously failed request [Figure 1 shows server system with incoming messages from devices, and see Figure 3-5, Column 9 ll 47-67, when processing resources are low, messages from clients may be deferred twice, such that after a first deferral, a message is received and determined to have been deferred and upon being deferred again is given a second step upward in priority, see ll 24-45 in the same column where messages to be deferred are assigned priority, also column 4 ll 25-30 and column 7 ll 15-30 indicates client system resubmits the message with identifiers in the request to indicate re-submission and thus be allocated priority].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reception process of requests as in Liang by specifying priority be assigned to requests that are to be deferred and resubmitted by the client as in Phaal. It would have been obvious to modify the reception steps of Liang by including a step of adding priority for resubmissions due to failures as in Phaal who teaches this allows for providing a level of service to clients who have been refused admission at a priority basis Column 2 ll 8-22 and Column 4 ll 12-42. 
Liang teaches receiving request but not sending an error code however Phaal teaches transmitting an error code indicating a delay after which the user device may resubmit the assignment request [Column 6 ll 50- column 7 ll 1-45, reply to user with time i.e. error code indicating when the server can be contacted again i.e. resubmit the request for access].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a response with a time value when rejecting a request as in Phaal. It would have been obvious to modify the apparatus of Liang by including, in the event of overload, responding with a time to re-submit a message as in Phaal who teaches this allows for deferring messages to relieve the overloaded state and not frustrate clients column 6 ll 50-65.

Regarding claim 22, Liang-Phaal teaches:
The computer-implemented system of claim 21, wherein the instructions further comprise: receiving a plurality of assignment requests from a plurality of user devices [¶0055-57 task refresh requests as in Liang].
Liang teaches handling multiple requests but does not teach the number of requests is greater than a capacity of the system however Phaal teaches wherein the number of the plurality of assignment requests is greater than a processing capacity of the computer-implemented system [Col. 6 ll 24-50, capacity threshold of server is reached then messages are deferred based on large volume of requests].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a number of request exceeding the server capacity as in Phaal. It would have been obvious to modify the reception steps of Liang by including a teaching of server exceeding capacity as in Phaal who teaches this allows for deferring messages to relieve the overloaded state and not frustrate clients column 6 ll 50-65.

Regarding claim 23, Liang-Phaal teaches:
The computer-implemented system of claim 21.
Liang teaches processing messages but does not teach priority order however Phaal teaches wherein the instructions further comprise: retrieving assignment requests having the priority parameter from a request pool before assignment requests without the priority parameter [Phaal Column4 ll 10-41 teaches a pool of messages received as requests and handled in priority order versus messages without priority parameter, see further column 6 ll 50 – column 7 ll 1-15 , priority order meaning priority messages resubmitted to be processed i.e. retrieved more quickly compared to non-priority].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of requests as in Liang by specifying priority order as in Phaal. It would have been obvious to modify the reception steps of Liang by including a step of adding priority order for processing as in Phaal who teaches this allows for providing a level of service to clients who have been refused admission at a priority basis Column 2 ll 8-22 and Column 4 ll 12-42. 

Regarding claim 24, Liang-Phaal teaches:
The computer-implemented system of claim 21, wherein generating the plurality of data packages and receiving the assignment request occur asynchronously [Liang ¶0053-54, ¶0076 indicates requests sent when a worker does a refresh which is manual and thus not synchronized to a clock, and orders are coming in ¶0039-41, ¶0058, asynchronous as the assignment requests can occur at any time from worker].

Regarding claim 29, Liang-Phaal teaches:
The computer-implemented system of claim 21, wherein the instructions further comprise: logging how the one or more data packages are assigned to the one or more assignment requests [¶0057 of Liang teaches logging as pickers assigned to orders are evaluated thus the assignment is logged in some way and used in determining future assignments].

Regarding claim 30, Liang-Phaal. teaches:
The computer-implemented system of claim 21, wherein the instructions further comprise: receiving additional assignment requests from additional user devices in communication with the management server, wherein the user devices are located within the same physical area [¶0054 multiple tasks refresh requests from pickers in same area may be received, same environment Figure 8].

Regarding claim 31, Liang teaches:
A computer-implemented method for managing incoming requests and data package assignments [¶0083-84, Figure 5], the method comprising: generating a plurality of data packages comprising one or more products from a combination of orders [¶0039-41 and further ¶0061, data packages generated mapped to the taught “order of a single articles picking point of the AGV” generated, “items belonging to different orders which locate at the same articles picking point, may be combined, thus an order of a single articles picking point which includes articles desired by multiple orders is formed” thus combination of orders and products, and multiple picking points may be generated ¶0058-61]; receiving an assignment request from a user device of a fulfillment center picker [¶0053-54, ¶0076, workers send task refresh requests considered assignment requests within warehouse ¶0037]; assigning one or more data packages to the assignment request in response to the one or more data packages being associated with a product physical location matching a physical location of the user device [¶0066, match order of a single articles picking point to a picker, based on location of pickers, ¶0045-47 wherein based on location includes choosing the nearest pickers thus considered in the same location i.e. same location as the premises where the articles are located, see ¶0091-92 Figure 8 shows that a selected picker is in the vicinity i.e. same location, the overall location of Figure 8 considered to mean the same location as the data packages as the pickers can walk to different points]; transmitting the one or more data packages to the user device [¶0049 order sent to pickers, ¶0066].
Liang teaches receiving requests but does not teach adding a priority parameter.
Phaal teaches adding a priority parameter to the assignment request in response to detecting that the assignment request is a second assignment request generated in response to a previously failed request [Figure 1 shows server system with incoming messages from devices, and see Figure 3-5, Column 9 ll 47-67, when processing resources are low, messages from clients may be deferred twice, such that after a first deferral, a message is received and determined to have been deferred and upon being deferred again is given a second step upward in priority, see ll 24-45 in the same column where messages to be deferred are assigned priority, also column 4 ll 25-30 and column 7 ll 15-30 indicates client system resubmits the message with identifiers in the request to indicate re-submission and thus be allocated priority].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reception process of requests as in Liang by specifying priority be assigned to requests that are to be deferred and resubmitted by the client as in Phaal. It would have been obvious to modify the reception steps of Liang by including a step of adding priority for resubmissions due to failures as in Phaal who teaches this allows for providing a level of service to clients who have been refused admission at a priority basis Column 2 ll 8-22 and Column 4 ll 12-42. 
Liang teaches receiving request but not sending an error code however Phaal teaches transmit an error code indicating a delay after which the user device may resubmit the assignment request [Column 6 ll 50- column 7 ll 1-45, reply to user with time i.e. error code indicating when the server can be contacted again i.e. resubmit the request for access].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a response with a time value when rejecting a request as in Phaal. It would have been obvious to modify the apparatus of Liang by including, in the event of overload, responding with a time to re-submit a message as in Phaal who teaches this allows for deferring messages to relieve the overloaded state and not frustrate clients column 6 ll 50-65.

Regarding claim 32, see similar rejection for claim 22 which teaches the physical structure performing the corresponding function.

Regarding claim 33, Liang-Phaal teaches:
The computer-implemented method of claim 31.
Liang teaches processing messages but does not teach priority order.
Phaal teaches further comprising: retrieving assignment requests having the priority parameter from a request pool before assignment requests without the priority parameter [Phaal Column4 ll 10-41 teaches a pool of messages received as requests and handled in priority order versus messages without priority parameter, see further column 6 ll 50 – column 7 ll 1-15 , priority order meaning priority messages resubmitted to be processed i.e. retrieved more quickly compared to non-priority].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of requests as in Liang by specifying priority order as in Phaal. It would have been obvious to modify the reception steps of Liang by including a step of adding priority order for processing as in Phaal who teaches this allows for providing a level of service to clients who have been refused admission at a priority basis Column 2 ll 8-22 and Column 4 ll 12-42. 

Regarding claim 34, Liang-Phaal teaches:
The computer-implemented method of claim 31, wherein generating the plurality of data packages and receiving the assignment request occur asynchronously [Liang ¶0053-54, ¶0076 indicates requests sent when a worker does a refresh which is manual and thus not synchronized to a clock, and orders are coming in ¶0039-41, ¶0058, asynchronous as the assignment requests can occur at any time from worker].

Regarding claim 38, Liang-Phaal teaches:
The computer-implemented method of claim 31.
Liang teaches assignment requests but not determining previous requests however Phaal teaches further comprising: looking up whether metadata of an assignment request contains identifying information corresponding to a client device in a record of previous assignment requests [Column 7, ll 15-31, client again requests server, check if cookie or some kind of identifier related to a key is present related to request corresponding to a deferred message, cookie information considered metadata corresponding to key assigned to client system].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response to the request to include a step of identifying specific metadata to identify a resubmission as in Phaal. It would have been obvious to include the step to identify re-submitted messages using metadata as in Phaal who teaches this allows for identifying a deferred message and give the message priority handling column 7 ll 15-31.

Regarding claim 39, Liang-Phaal. teaches:
The computer-implemented method of claim 31, further comprising: logging how the one or more data packages are assigned to the one or more assignment requests [¶0057 of Liang teaches logging as pickers assigned to orders are evaluated thus the assignment is logged in some way and used in determining future assignments].

Regarding claim 40, Liang-Phaal teaches:
The computer-implemented method of claim 31, further comprising: receiving additional assignment requests from additional user devices in communication with the management server, wherein the user devices are located within the same physical area [¶0054 multiple tasks refresh requests from pickers in same area e.g. environment Figure 8].

Claim 25, 35 rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (“Liang”) (US 20210233013 A1) in view of Phaal (US 6055564) and Ehrman et al. (“Ehrman”) (US 20090099898 A1).

Regarding claim 25, Liang-Phaal teaches:
The computer-implemented system of claim 21, further comprising: receiving a plurality of assignment requests from a plurality of user devices [¶0055-57 Liang].
Liang-Phaal teaches a queue but does not expressly teach FIFO however Ehrman teaches
 assigning one or more data packages to assignment request in a first-in-first-out operation [Ehrman ¶0243-250 oldest requests queued are given priority thus considered a first in and first out operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the queue of Liang in view of Phaal. Liang in view of Phaal teaches a request queue for handling requests from clients based on priority but does not specify FIFO however it would have been obvious to configure the queue as a FIFO as in Ehrman who teaches this allows for older requests to be handled before newer ones ¶0243 making this an obvious combination of prior art elements according to known techniques in the art.

Regarding claim 35, Liang-Phaal teaches:
The computer-implemented method of claim 31, further comprising: receiving a plurality of assignment requests from a plurality of user devices [¶0055-57 Liang].
Liang-Phaal teaches a queue but does not expressly teach FIFO however Ehrman teaches
assigning one or more data packages to assignment request in a first-in-first-out operation [Ehrman ¶0243-250 oldest requests queued are given priority thus considered a first in and first out operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the queue of Liang in view of Phaal. Liang in view of Phaal teaches a request queue for handling requests from clients based on priority but does not specify FIFO however it would have been obvious to configure the queue as a FIFO as in Ehrman who teaches this allows for older requests to be handled before newer ones ¶0243 making this an obvious combination of prior art elements according to known techniques in the art. 

Claim 26-28 rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (“Liang”) (US 20210233013 A1) in view of Phaal (US 6055564) and Rubenstein US 20180013732 A1).

Regarding claim 26, Liang-Phaal teaches:
The computer-implemented system of claim 21, wherein the instructions further comprise: transmitting an error code [Phaal Column 6 ll 50- column 7 ll 1-45, reply to user with time i.e. error code indicating when the server can be contacted again i.e. resubmit the request for access, see rationale for combination claim 21].
Liang in view of Phaal teaches responding with an error code however does not teach responding with the original request as claimed however Rubenstein teaches transmitting a response to a request with a subset of the one or more assignment requests [¶0155-161, response to a request from a client includes the original request in the response].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response to the request to include, in addition to status information such as an error code, the original request as in Rubenstein in order that the client may determine the veracity of the response ¶0161. 

Regarding claim 27, Liang-Phaal-Rubenstein teaches:
The computer-implemented system of claim 26, wherein the subset of the one or more assignment requests was not assigned a data package [Phaal Column 6 ll 50- column 7 ll 1-45, reply to user with time i.e. error code indicating when the server can be contacted again i.e. resubmit the request for access thus no data being requested was returned, thus no form of data package assigned in event of an error].

Regarding claim 28, Liang-Phaal-Rubenstein teaches:
The computer-implemented system of claim 26.
Liang teaches assignment requests but not determining previous requests however Phaal teaches wherein the instructions further comprise: looking up whether metadata of an assignment request contains identifying information corresponding to a client device in a record of previous assignment requests [Column 7, ll 15-31, client again requests server, check if cookie or some kind of identifier related to a key is present related to request corresponding to a deferred message, cookie information considered metadata corresponding to key assigned to client system].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response to the request to include a step of identifying specific metadata to identify a resubmission as in Phaal. It would have been obvious to include the step to identify re-submitted messages using metadata as in Phaal who teaches this allows for identifying a deferred message and give the message priority handling column 7 ll 15-31.

Claim 36-37 rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (“Liang”) (US 20210233013 A1) in view of Phaal (US 6055564), Ehrman et al. (“Ehrman”) (US 20090099898 A1) and Rubenstein US 20180013732 A1).

Regarding claim 36, Liang-Phaal-Ehrman teaches:
The computer-implemented method of claim 35, further comprising: transmitting an error code [Phaal Column 6 ll 50- column 7 ll 1-45, reply to user with time i.e. error code indicating when the server can be contacted again i.e. resubmit the request for access thus pertaining to a subset of the request, see rationale for combination claim 21].
Liang in view of Phaal teaches responding with an error code however does not teach responding with the original request as claimed however Rubenstein teaches transmitting a response to a request with a subset of the one or more assignment requests [¶0155-161, response to a request from a client includes the original request in the response].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response to the request to include, in addition to status information such as an error code, the original request as in Rubenstein in order that the client may determine the veracity of the response ¶0161. 

Regarding claim 37, Liang-Phaal-Ehrman-Rubenstein teaches:
The computer-implemented method of claim 36, wherein the subset of the one or more assignment requests was not assigned a data package [Phaal Column 6 ll 50- column 7 ll 1-45, reply to user with time i.e. error code indicating when the server can be contacted again i.e. resubmit the request for access, thus indicating no data or any data package was assigned to the request thus no data package assigned see rationale for combination claim 36].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20020019873 A1 - ¶0041-42.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Primary Examiner, Art Unit 2478